ULRICH, Judge,
dissenting.
I respectfully dissent. Billy Hollings-worth was convicted by a jury of stealing by deceit in violation of § 570.030.3(1), RSMo 1986. The facts are not disputed. The issue is whether the evidence sufficiently proves Mr. Hollingsworth’s guilt.
Section 570.030, states in part:
1. A person commits the crime of stealing if he appropriates property or services of another with the purpose to deprive him thereof, either without his consent or by means of deceit or coercion.
(Emphasis added). Thus, the essential elements of stealing under the statute are (1) an appropriation of property or services of another (2) with the purpose to deprive the other thereof (3) accomplished without the owner’s consent or by means of deceit or by means of coercion. State v. Bradshaw, 643 S.W.2d 834, 836 (Mo.App.1982).
The state contends, and the principal opinion holds, that Mr. Hollingsworth stole Mrs. Throckmorton’s check by deceit.1 The charge does not contend that Mrs. Throck-morton was coerced. “Deceit,” for purposes of the crime of stealing by deceit, means purposely making a representation which is false and which the actor does not believe to be true and upon which the victim relies, as to a matter of fact, law, value, intention or other state of mind. State v. Davis, 675 S.W.2d 652, 655 (Mo. App.1984); see also § 570.010(6), RSMo 1986.
The parties’ positions regarding certain facts are notable. Significant is the state’s position that it neither contests the need for the services rendered by the defendant *486nor does it contest that the services were performed. Also notable, Mr. Hollings-worth does not dispute that he and his accomplices received an excessive amount of money from Mrs. Throckmorton for the services performed, and the evidence establishes that they intended to obtain an excessive sum.

Misrepresentation

For the evidence to be sufficient to convict Mr. Hollingsworth of the offense charged, the intentional overcharging by Mr. Hollingsworth and his colleagues for their services and the material they provided must itself be a false representation contemplated by §§ 570.010(6) and 570.030. The information alleges that Mr. Hollings-worth falsely stated to Mrs. Throckmorton that the value of the work performed on her residence was $3,680. The state acknowledged no proof was offered that Mr. Hollingsworth or his colleagues made a specific statement as to the value of the work they performed. The principal opinion holds that the demand for payment attributable to Mr. Hollingsworth falsely implied that the value of the services rendered and the material used to correct leaks and replace insulation had a value of the sum demanded. The state’s expert testified that the value of the work performed was approximately $250. Thus, the principal opinion holds that Mr. Hollingsworth and his colleagues’ price of $3,680.00 misrepresented the value of the work performed, a material fact upon which the victim relied, and satisfied that necessary element of the crime charged.
The state relies on the case of State v. Smith, 324 S.W.2d 702 (Mo.1959), as support for its position that Mr. Hollings-worth’s knowing demand for and acceptance of Mrs. Throckmorton’s excessive check for the work performed (overcharging) was sufficient evidence by which the jury could find deceit, an element of the offense. The state’s reliance on Smith is misplaced. In Smith, the defendant performed electrical work on the home of an eighty-three year old woman victim and overcharged her for the work he performed. Id. at 703-04. Unlike this case, however, in Smith, the jury could find from the testimony that the victim relied upon the defendant's representations, made before he performed the work, that he saw fire emanating from electrical wires in her house, that the electrical system was defective and that the defective electrical system might cause the house to burn down unless it were fixed. Id, The Smith jury could also have found from the testimony that these representations were false and that they were made to deceive the victim. Id. at 705.
In this case, there was no evidence that the defendant and his colleagues misrepresented to Mrs. Throckmorton the necessity of the work done or that undesired consequences would occur if the work were not done. Unlike this case, the conviction in Smith was not solely dependent on the defendant intentionally overcharging the victim. In Smith, the defendant could have been convicted regardless what price he charged, and perhaps was, because he induced the victim to permit him to perform the work by falsely representing the necessity for it. The state has provided no cases, and the principal opinion cites none, to support its theory that intentionally overcharging alone is a misrepresentation contemplated by § 570.030 which, if paid, satisfies the element of deceit under the statute.
At least two other jurisdictions have considered whether intentionally overcharging is criminally actionable as a misrepresentation. In People v. Marks, 12 Mich.App. 690, 163 N.W.2d 506, 507 (1968), the Michigan Court of Appeals considered whether gross overcharging constitutes a fraudulent misrepresentation under a Michigan statute defining the crime of obtaining property under false pretenses. Oliver Marks made repairs on Elizabeth Gentz’s chimney. Id. Ms. Gentz was seventy-three years old. Id. Mr. Marks worked on the chimney for approximately one and a half hours and charged Ms. Gentz $612. Id. She assented to pay $600 and was accompanied by Mr. Marks and one of his associates into town to facilitate Ms. Gentz withdrawing $600 from a bank. Id. She *487paid Mr. Marks $600. A qualified witness testified at a hearing on Mr. Marks’ motion to dismiss the information that he valued the repairs made to Ms. Gentz’s chimney at $25. Id. The court in Marks stated, “[a]n essential element of the crime is a fraudulent misrepresentation, and the gross overcharge does not constitute fraudulent misrepresentation.” Id.
In the case of Adjmi v. State, 154 So.2d 812 (Fla.1963), the Florida Supreme Court reviewed the convictions of two people for the crime of larceny by false pretense. Id. at 814. The victim, in loaning money to the defendants, relied solely on the defendants’ representation of the value of certain merchandise delivered to her as security for money she loaned. Id. at 818. The court, considering whether a representation of the value of property is actionable as a misrepresentation under the Florida criminal false pretense statute, stated that “[t]he law is well settled that in ordinary business transactions statements of value are mere expressions of opinion, and that erroneous statements of value will not support even a civil action for rescission or cancellation.” Id. (quoting Criner v. State, 92 Fla. 483, 109 So. 417, 420 (1926). The court also stated that “[i]t is a matter of universal knowledge among people of common sense and experience that men’s ideas of the values of items of property vary widely, and that the owners of property are inclined to overestimate its value.” Id. And finally, the court said, “Value is indeed a matter of opinion and the crime of larceny by false pretenses requires a misrepresentation of a past or existing fact as distinguished from mere opinion.” Id.
In another case, People v. Wilde, 42 Mich.App. 514, 202 N.W.2d 542 (1972), the Michigan Court of Appeals further discussed the principle expressed in Marks. In Wilde, two defendants were convicted of obtaining money by false pretenses in violation of statute. Id. at 544. Ronald Riehs' automobile had been damaged in an accident. Id. Prior to taking his automobile to the defendant’s Do-Right Collision Automobile Repair shop, Mr. Riehs obtained two estimates of the cost to repair the damage to his vehicle. Id. The first estimate was for $202.61, and the second estimated cost of repair, made by an agent of the insurance company that insured Mr. Riehs’ automobile, was in the sum of $622.33. The disparity between the two estimates reflected the “kickback” in the higher estimate to be paid by the defendant to the insurance agent who made the estimate. The higher estimate also included a $60 charge to repair the trunk lid although the trunk lid was not damaged. Id. The insurance company paid the amount charged, $622.33, and the agent and the repair shop proprietors were charged with the crime of obtaining money by false pretense. Id. The insurance agent entered a guilty plea, and Mr. Wilde was found guilty by jury. Id.
The court in Wilde distinguished the pri- or holdings in Marks. The court noted that in Marks the overcharge was for work completed whereas in Wilde, the “defendants used inflated estimates upon which others may rely prior to the work being initiated.” Id. at 544. Additionally, the court in Wilde stated:
The defendant’s conduct in Marks was considered reprehensible because it involved a misrepresentation of the value of the services rendered. Yet, the Marks Court did not find such a misrepresentation to be fraudulent and violate the statute. The reason underlying this variance can be found in the distinction between opinions and facts. The defendant’s misrepresentation of value in Marks merely involves an inflated opinion as to the value of his services. Each citizen is capable of protecting himself since he is placed upon notice that the representation is based upon an opinion which is subject to distortion or deceit. As offensive as cases involving people being duped by gross misrepresentations of value may be, the Legislature has failed to make such chicanery a crime. Thus, the label “overcharge” is applied to those cases involving indefensible departures in a person’s opinion of the value of his services from the established standard.
Id. The court went on to say:
Persons relying upon misrepresentations of fact are no longer placed upon notice *488that the inducement is subject to the speaker’s whim or caprice since they are regarded as truths. The confidence placed in alleged facts and the diminished ability of people to protect themselves against fabricated facts require criminal sanctions to diminish the number of frauds. This distinction between misrepresentations of opinion and fact provide the vehicle for distinguishing between “overcharges” and false pretenses.
Id. The court in Wilde affirmed the conviction because the inflated estimate included a $60 charge for non-existent repair work to Mr. Riehs’ trunk lid, a misrepresentation of fact. Id.
The Michigan and the Florida cases cited are instructive regarding the rationale for determining which representations may be criminally actionable. However, Missouri’s stealing by deceit statute is different from Michigan’s or Florida’s criminal false pretense statutes. Section 570.030 makes stealing by deceit a crime. Section 570.-010(6) defines “deceit" as the word is used in chapter 570 and states in part:
“Deceit” means purposely making a representation which is false and which the actor does not believe to be true and upon which the victim relies, as to a matter of fact, law, value, intention or other state of mind. The term “deceit” does not, however, include falsity as to matters having no pecuniary significance, or puffing by statements unlikely to deceive ordinary persons in the group addressed. Deception as to the actor’s intention to perform a promise shall not be inferred from the fact alone that he did not subsequently perform the promise; ....
(Emphasis added). The meaning of the word “value” and the legislature’s intent in including “value” within § 570.010(6) must be further examined.
In the present case, Mr. Hollingsworth stated that the charge or price for the work performed was $3,680.00. Value and price are, however, not necessarily synonymous terms. Emmco Ins. Co. v. Howell, 275 Ala. 270, 154 So.2d 28, 31 (1963). See also, People ex rel. Buck v. Rapp, 36 N.Y.S.2d 790, 796 (Sup.Ct.1942); Theiss v. Weiss, 166 Pa. 9, 31 A. 63, 66 (1895); Chicago, K. & W.R. Co. v. Parsons, 51 Kan. 408, 32 P. 1083, 1084 (1893). The Alabama Supreme Court stated in Howell:
The terms “price” and “value” ... are apt to be sometimes used interchangeably. ... “It is of course, more to be desired that each term be employed with perfect exactness for ‘price’ is not necessarily the equivalent of ‘value.’ The former tokens agreement upon a value by the parties in interest; while the latter is, as a rule, the general estimate of the pecuniary equivalent of the subject of inquiry.”
154 So.2d at 31 (quoting Scruggs & Echols v. Riddle, 171 Ala. 350, 54 So. 641, 645 (1910)). Therefore, “[vjalue and price are not the equivalent of each other. ‘Value’ is a word more comprehensive than ‘price.’ People v. Carillo, 42 Misc.2d 74, 246 N.Y.S.2d 692, 700 (App.Term.1964) (citing Marriner v. John L. Roper Co., 112 N.C. 164, 16 S.E. 906, 907 (1893)).
In interpreting § 570.010(6), courts must be guided by the words of the legislature and not by what this court may think the legislature meant to say. State v. Relli-han, 662 S.W.2d 535, 545 (Mo.App.1983). Courts may not read into a statute words not found within the statute when the language of the statute is clear. Id. In particular, in interpreting a penal statute, courts must construe the statute liberally in favor of the defendant and strictly against the state. State v. Hombeck, 707 S.W.2d 809, 810 (Mo.App.1986). “A criminal statute will not be construed to include offenses, acts or persons which are not clearly described and provided for within the spirit and letter of the statute.” Id.
Section 570.010(6) proscribes misrepresentations as to value. However, a statement of price is not equivalent to a statement of value. A statement of value requires a more comprehensive representation than a mere statement of price. The state and the principal opinion fail to direct attention to any additional statement or act on the part of Mr. Hollingsworth or his colleagues that elevates the statement of *489price to a more comprehensive statement of value. A mere statement as to price is not specifically proscribed by § 570.010(6) and should not be construed to include a statement of price when such an act is not clearly described within the statute.
To hold that Mr. Hollingsworth’s intentional overcharging of Mrs. Throckmorton, arguendo, an unwitting payor, for work performed, without more, encompasses the elements of misrepresentation and reliance necessary to prove deceit under § 570.030 is potentially dangerous. Application of the law expressed in the principal opinion subjects every perceived overcharging to potential criminal liability as stealing. The concern is that every representation that an object or work performed has a certain value is subject to different opinions. Any price demanded that includes a sum for profit may be criticized as excessive. How can the criminal law set rules or objective standards as to what is clearly excessive? In the close case, how does one distinguish when excessive profit becomes criminal? A price that is clearly excessive in the opinion of one juror may not be excessive in the mind of another. Thus, potentially, every businessman who charges a profit may be subjected to criminal prosecution under § 570.030 for stealing by deceit, even though he has not misrepresented his product or the services rendered. Anyone who sells a product or a service for what he believes to be a fair profit will be uncertain whether he may be convicted of the crime of stealing because the amount of profit may be considered excessive by someone else.
This interpretation contained within the principal opinion results in an unconstitutional application of the statute. The principal opinion’s interpretation violates the constitutional mandate that penal statutes “provide explicit standards for those who apply them ...” and “impermissibly delegates basic policy matters to policemen, judges, and juries for resolution on an ad hoc and subjective basis, with the attendant dangers of arbitrary and discriminatory application.” Grayned v. Rockford, 408 U.S. 104, 108-109, 92 S.Ct. 2294, 2299, 33 L.Ed.2d 222 (1972).

Reliance

To prove that Mr. Hollingsworth was guilty of stealing by deceit, the state was also compelled to prove that Mrs. Throck-morton relied on a false representation. Davis, 675 S.W.2d at 655; § 570.010(6). A price to be charged by Mr. Hollingsworth in anticipation of the work to be performed was not discussed. Thus, Mrs. Throckmor-ton could not have been induced by a quoted price to permit performance of the work. Neither does the evidence prove that Mrs. Throckmorton paid the money in reliance on an implied representation that the value of the work performed was the amount demanded. Payment alone by Mrs. Throckmorton is insufficient evidence to prove beyond a reasonable doubt that she relied on the misrepresentation. She may have paid the sum demanded because she was coerced, but coercion was not charged. When the demand for payment was initially made to her, she understood the amount to be $36.80 and wrote a check in that sum. Mr. Hollingsworth and his colleagues rejected the check and restated their demand clearly as $3,680. Mrs. Throckmorton did not write the check in that sum, one of the men present wrote it. When Mrs. Throck-morton’s neighbor returned to visit her shortly after the men had left, Mrs. Throckmorton was excited about having paid the men $3,680. This is the only evidence relating to whether Mrs. Throckmor-ton was deceived by the “misrepresentation” that the value of the work performed was the amount demanded. This evidence was insufficient to prove that Mrs. Throck-morton relied on the purported misrepresentation as required to prove deceit under the state’s theory.
Mr. Hollingsworth and his accomplices schemed to overcharge an elderly, infirm victim for services they rendered. Their conduct was villainous, reprehensible and possibly criminal under another theory, but the state chose to prove the defendant stole by appropriating Mrs. Throckmorton’s money by deceit pursuant to § 570.030. The state’s theory required a misrepresentation and reliance by the victim to prove *490deceit. The state did not prove that Mr. Hollingsworth falsely represented the necessity of the work performed, that he otherwise falsely induced Mrs. Throckmorton to accept the services or that the work was not performed as represented. The defendant and his colleagues performed the work they agreed to perform. They did not represent that they would do more than they did. They did not represent that the material sold was something different than what it was, and there was no evidence that they misrepresented the necessity for the work. Neither did the state prove that Mrs. Throckmorton relied on the purported misrepresentation. The additional fact that the defendant and his cohorts approached Mrs. Throckmorton because they believed they could overcharge her does not cure the state’s case and prove deceit and a violation of § 570.030.
The state’s evidence was insufficient to prove the necessary elements of the offense charged.
Reluctantly, I would reverse the judgment.

. The information charged that the defendant, in concert with others, deceitfully appropriated $3,680.00 from Mrs. Throckmorton “by stating to [her] that the insulation work consisting of labor and materials by defendant ... on her residence ... were of a value of $3,680.00, when, said statement was false and defendant ... knew such statement was false."